Citation Nr: 1738808	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  09-33 570	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder and depression, with consideration as being secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel


INTRODUCTION

The Veteran had active duty from December 1967 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board's previous Remand in November 2016 included the issue of bilateral pes planus.  The RO in a May 17, 2017 rating decision granted service connection for bilateral pes planus, rated as 0 percent.  The Veteran has not effectuated an appeal of that rating, therefore, that issue is not currently before the Board.

The Veteran appeared at an August 2016 Board videoconference hearing before the undersigned Veteran Law Judge (VLJ).  A transcript of that hearing is associated with the record.

The Board remanded the claim for a VA examination in November 2016 to determine the etiology of any existing psychiatric disability.


FINDINGS OF FACT

1. The Veteran's current acquired psychiatric disabilities, to include bipolar disorder and depression, are not shown to be related to his military service.

2. The Veteran's acquired psychiatric disorder, which has been diagnosed as depressive disorder and bipolar disorder, did not have its onset during service or for many years following discharge from service and is not otherwise related to any disease or injury, or other event in service.

3. The Veteran's current psychiatric disorder, to include bipolar and depression, was not caused or measurably aggravated by his service-connected disabilities.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or aggravated by the Veteran's active military service and was not proximately due to or aggravated by service-connected disabilities.  38 U.S.C.A. §§  1110, 51038, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA letters issued in March 1999, September 2001, August 2004, July 2007 and September 2010 satisfied the duty to notify provisions with respect to the claim for service connection for a an acquired psychiatric disability, to include bipolar disorder and notified the Veteran of the factors pertinent to establish said claim.

VA has also satisfied its duty to assist the Veteran.  The service treatment records, private treatment records, and lay statements from the Veteran and others have been associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
The duty to assist also includes the provision of a VA examination when necessary to decide a claim.  38 C.F.R. § 3.159(c)(4).  In this case, a VA examination administered in August 2012 was found to be inadequate.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtained a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Consequently, the Board requested in its November 2016 remand that a new VA examination be undertaken.  This was accomplished in a February 2017 and March 2017 VA examination.  The Board finds that the February 2017 and March 2017 VA examination reports are adequate to decide the merits of the case because the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the examination reports set forth detailed examination findings, to include a nexus opinion, with adequate bases for their opinions.  The VA examiners reviewed the record, considered the Veteran's reported symptomatology and medical history, and addressed the likely etiology of the Veteran's bipolar disorder, providing supporting explanation and rationale for all conclusions reached.  The examination and opinions were thorough and all necessary evidence and testing was considered by the examiner.  Barr, 21 Vet. App. 303, 312

The Board has considered the Veteran's statements and has carefully perused the evidence for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim for service connection for a low back condition.  Essentially, all available evidence that could substantiate the claim has been obtained.

There is no indication in the record that any additional evidence, relevant to the claim adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 122 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations.


Compliance with Board Remand

As noted in the Introduction, the Board recently remanded this case in November 2016.  The November 2016 Board remand directed the AOJ to identify all applicable psychiatric disabilities, opine whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service.  The VA examiner was specifically asked to address the Veteran's reports of in-service racial tensions and the resulting events thereof, and the Veteran's history of drug and alcohol use.  In addition, the examiner was asked to opine whether it is at least as likely as not (50 percent probability or more) that the disability was caused or aggravated by the Veteran's service-connected disabilities, to include degenerative joint disease with lower back pain, and then readjudicate the claim in light of all the evidence of record, and issue an supplemental statement of the case (SSOC), if warranted.

The Board finds that the AOJ complied with the remand directives in that the AOJ obtained and associated with the record all outstanding treatment records pertinent to this claim, provided the Veteran an updated VA examination to determine the etiology of the Veteran's psychiatric disability, and readjudicated the issue on appeal in a May 2017 SSOC.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall where the Board's remand instructions were substantially complied with).

The Veteran contends that psychiatric disability is related to his time in the military, specifically, he avers that he was subjected to racial discrimination when he was "accused" of inciting a riot and as a result he did not get promoted.  During his August 2016 Board hearing, he testified that the military failed to include in his record information relating to his detention for starting a riot.  Further it has been argued that his depression is secondary to his service-connected disabilities that include degenerative joint disease of the low back disorder status post laminectomy, left sciatic radiculopathy, chondromalacia of the left knee, and bilateral pes planus.  


Legal Criteria, Factual Background, and Analysis

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1131.  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service "the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests a psychoses to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111.

As summarized by the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the effect of section 1111 on claims for service connection is that when no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The government then must rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government can show a lack of aggravation by establishing that there was no increase in disability during service or that the increase in disability was due to the natural progress of the preexisting condition as provided by 38 U.S.C.A. § 1153.  If this burden is met, the veteran is not entitled to service connection.

The United States Court of Appeals for Veterans Claims (Court) emphasized that when the presumption of soundness applies, the burden remains on VA to prove lack of aggravation and the claimant has no burden to produce evidence of aggravation.  See Horn v. Shinseki, 25 Vet. App. 231, 238 (2012).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. §  3.310 (a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the of the nonservice-connected disease, will be service connected. 38 C.F.R. §  3.310 (b).  Secondary service connection under § 3.310 entails "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition." Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Accordingly, in order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. Id.   

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The service treatment records (STRs) do not reflect any complaints, findings, treatment, or diagnosis of a psychiatric disease or injury.  There are no records of psychiatric complaints or diagnosis during the post-service presumptive year.

The Veteran contends that he has an acquired psychiatric disorder that was aggravated by service.  He testified that his psychiatric disorder was aggravated by the stress of service, e.g., being falsely detained for "inciting" a riot, not getting promoted, etc.

The Veteran is competent to report events that occurred in service and psychiatric symptoms.  His statements regarding in-service stressors he experienced and his current psychiatric symptoms are similarly credible.  However, the Veteran is not competent to diagnose or provide a nexus opinion as to the etiology of his psychiatric symptoms, as that requires medical testing and expertise that is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran was diagnosed with depressive disorder more than twenty years after he departed military service.  The Veteran's primary care physician, Dr. C. White, diagnosed the Veteran with PTSD related to events in Korea.  However, Dr. C. White did not provide any rationale for her conclusion.

Likewise, Dr. T. Timmons, noted that the Veteran's condition was mostly due to induced mood disorder as opposed to bipolar disorder, and assigned a GAF score of 65.  At that evaluation the Veteran reported occasional nightmares, especially when he hears a helicopter.

The Veteran was administered a VA examination in February 2017.  The February 2017 examiner diagnosed the Veteran with depressive disorder.  The examiner noted that the Veteran has "multiple" medical conditions and has had "multiple" psychiatric diagnoses, relating to both anxiety and depression.  The examiner opined that there is no clear nexus linking the Veteran's mental health condition to his service-connected general conditions.  The examiner further opined that it is less likely than not that the Veteran's depression is proximately due to or the result of his service-connected degenerative joint disease and knee condition.  Additionally, the examiner opined that the Veteran's DJD and knee condition are contributing factors to the overall level of depression but stated there are many contributing factors so, "I cannot gauge the degree of aggravation."

Likewise, the Veteran underwent another VA examination in March 2017.  The examiner did not link the Veteran's disability to his military service or indicate that the disability was proximately due to or aggravated by a service-connected disease or injury.  The March 2017 VA examiner further opined that stimulant use disorder, unspecified opiate-related disorder, insomnia, unspecified, and obstructive sleep apnea are not at least as likely as not caused by or incurred in service, because the Veteran's time in service was thirty-seven years ago, and the service treatment record is absent for complaints or treatments of the above conditions or depressive disorder.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis. The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight. In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The Board observes that while the February 2017 examiner noted that the Veteran's DJD and knee condition are contributing factors to the overall level of depression, the examiner noted, there are many contributing factors, "so I cannot gauge the degree of aggravation."  Therefore, the Board cannot grant service connection because 38 C.F.R. § 3.310(b) states in pertinent part, "VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the service-connected disease or injury is established by medical evidence."

In this case, the February 2017 and March 2017 examiners were aware of the Veteran's medical history, provided fully articulated opinions, and also furnished reasoned analyses.  The Board therefore attaches significant probative value to these opinions, as they are well reasoned, detailed, consistent with other evidence of record, and included access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The Board has considered Veteran's own opinion, as well as the lay statement that was presented to support this claim.  However, as lay persons, the Veteran and his former colleague do not have the training or expertise in medical matters and this issue involves a medical determination that is too complex to be made based on lay observation alone.  See Jandreau, 492 F. 3d 1372, 1376-77 (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr, 21 Vet. App. 303, 309 (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, the Veteran's opinion and opinions held by his former colleague are outweighed by the findings to the contrary by the VA examiners, medical professionals who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

Based on the evidence, as discussed above, the Board concludes that service connection for an acquired psychiatric disorder, to include bipolar disorder, is not warranted.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for an acquired psychiatric disorder, to include bipolar disorder and depression, with consideration as being secondary to service-connected disabilities, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


